AO 91 (Rev. 11/1 I) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Eastern District of Tennessee

                  United States of America                          )
                                V.                                  )
            DELLA MARIE GIBSON LATHUM
                                                                    )       Case No. 3:21-MJ-      2-,\0°l
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of            April 3, 2021 and April 9, 2021      in the county of                Knox         in the
        Eastern        District of ___T_e_n_n_e_ss_e_e_ _ _ , the defendant(s) violated:

             Code Section                                                     Offense Description
18 U.S.C. § 1716(a)                             Sending biohazardous materials through the mail, feces.
18 U.S.C. § 1716(a)                             Sending biohazardous materials through the mail, blood.




          This criminal complaint is based on these facts:

Please see the attached Affidavit of USPS Postal Inspector Wendy Boles.




          !if Continued on the attached sheet.

                                                                                              Complainant's signature

                                                                                       Wendy Boles, Postal Inspector
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:             06/07/2021
                                                                                                 Judge 's signature

City and state:                      Knoxville, Tennessee                     H. Bruce Guyton, United States Magistrate Judge
                                                                                              Printed name and title



           Case 3:21-mj-02109-HBG Document 1 Filed 06/09/21 Page 1 of 4 PageID #: 1
                                                                      Case No. 3:21-MJ-   2,IO°\
                    AFFIDAVIT IN SUPPORT OF AN INFORMATION

       I, Wendy Boles, being duly sworn, state the following information to be true to the best of

my knowledge, information and belief:

                                       INTRODUCTION

       1.      This affidavit is made in support of an information against Della Marie Gibson

Lathum (GIBSON), identified as a female, date of birth of November 9, 1983, resident of Oak

Ridge, Tennessee, for violation of Title 18, United States Code, Section l 716(a) - sending

biohazardous materials through the mail.

                       AGENT BACKGROUND AND EXPERIENCE

       2.      I am a Postal Inspector with the United States Postal Inspection Service (USPIS).

I have been employed by the United States Postal Service ("USPS") since 1994. I am currently

assigned to the United States Postal Inspection Service Office in Knoxville, Tennessee. I have

eighteen years of training and experience enforcing federal laws pertinent to the United States

Mail. I am responsible for investigating external postal-related crimes, including the

transportation of sending biohazardous materials through the United States Mail, in violation of

Title 18, United States Code, Sections 1716(a). Prior to becoming a Postal Inspector, I was a

supervisor of mail processing and distribution in Knoxville, Tennessee.

       3.      The facts contained in this affidavit are based on personal knowledge and

information learned during this investigation from other law enforcement sources. This affidavit

does not provide each and every detail known by your Affiant regarding this investigation, but

rather provides information necessary to establish probable cause for the issuance of an




                                                 1
  Case 3:21-mj-02109-HBG Document 1 Filed 06/09/21 Page 2 of 4 PageID #: 2
information charging GIBSON with violation of Title 18, United States Code, Section 1716(a) -

sending biohazardous materials through the mail.


       4.      I am submitting this affidavit in support of the information.


            BACKGROUND OF INVESTIGATION AND PROBABLE CAUSE

       5.      On two separate dates GIBSON violated Title 18, United States Code, Section

1716(a), by knowingly mailing nonmailable material through the United States Postal Service

(USPS), not in accordance with rules and regulations prescribed by USPS.

       6.      Per the USPS, biological and regulated medical waste are not permitted in

domestic mail except when they are intended for medical or veterinary use, research, or

laboratory certification related to the public health; and only when such materials are properly

prepared for mailing to withstand shocks, pressure changes, and other conditions related to

ordinary handling in transit.


       7.      On or about April 5, 2021, GIBSON mailed and had delivered using the USPS a

soft package containing feces to Melanie Lathum. On or about April 9, 2021, GIBSON mailed

and had delivered using the USPS an envelope containing a human blood-stained feminine

napkin to Lathum. Neither biological substance was sent per the rules and regulations prescribed

by USPS.

       8.      GIBSON was voluntarily interviewed on April 19, 2021, at Parkwest Medical

Center where she is employed as a registered nurse. At first, she denied involvement but then

admitted she mailed the package containing the feces and the letter containing the blood-stained

feminine napkin to Lathum. GIBSON advised she mailed the letters because she wanted "the

kids" to know the truth about Lathum. GIBSON claimed her reason was Lathum was lazy,

didn't work and lived off the system, however, GIBSON worked hard for everything she had.

                                                 2
   Case 3:21-mj-02109-HBG Document 1 Filed 06/09/21 Page 3 of 4 PageID #: 3
       9.      Based on the foregoing, there is probable cause to believe that GIBSON violated

18 United States Code, Section 1716(a).

FURTHER AFFIANT SAYETH NAUGHT.
Executed this 7th day of June, 2021,
At Knoxville, Tennessee.



WENDY BOLE~
Postal Inspector
United States Postal Service


       Subscribed and sworn to before me on this 7th day of June, 2021.




                                                   HONORABLE H. BR'0CE GUYTON
                                                   UNITED STATES MAGISTRATE JUDGE
                                                   EASTERN DISTRICT OF TENNESSEE




                                               3
  Case 3:21-mj-02109-HBG Document 1 Filed 06/09/21 Page 4 of 4 PageID #: 4
